DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2—21, filed on 06/16/2020 are presented for examination.

Response to Arguments
In AMENDMENTS/REMARKS filed on 11/02/2020:
- (1) Terminal Disclaimer filed; and thus, Non-Statutory double patent rejection withdrawn.
- (2) Applicant’s arguments with respect to the 35 USC 103(a), prior art, rejection pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 6, 7, 9, 11, 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Waisbard” [US 7,903,820 B2] in view of “Furukawa” et al. [US 2006/0262933 A1], and further in view of “Crispin” et al. [US 7,925,891 B2].

Regarding Claim 2. Crispin disclose A method comprising:
receiving a plurality of values associated with generating a key [see FIGS.4A—8, where Waisbard disclose receiving ROOT/X0 and Y0 as values for generating key]; receiving a sequence of operations associated with generating the key using the received plurality of values [FIGS.4A—8 of Waisbard also disclose receiving f2 and f2 as sequence of operations with generating the key];
determining, by a processing device, whether the received sequence of operations corresponds to an authorized sequence of operations associated with generating the key [see FIGS.5—8, where Waisbard disclose f3 for determining z2,z3, …], wherein the received sequence of operations specifies an order of the received plurality of values that are inputs to respective operations in the received sequence of operations [FIGS.4A—8 of Waisbard also disclose receiving f2 and f2 as sequence of operations with generating the key]; and 

see FIGS.3, 4, 8 at steps 317, 408, 808 with par.0028, 0068, 0142, 0191, etc.]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Furukawa into the system of Waisbard for the benefit of causing plurality of organization to shuffle/decrypt plurality of input ciphertexts and output data whose correspondence with the input ciphertexts is unnoticeable and, for eliminating the limitation on the length of an input ciphertext.

Waisbard in view of Furukawa do not expressly disclose; however, Crispin, analogues art, disclose determining that sequence of operations were performed in specified order [see FIG.6, where Crispin disclose determining performing micro sequence of operations in specified order: col.18, line 20 through col.19, line 10];  
Therefore the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Waisbard in view of Furukawa with the specified order operation of Crispin for the benefit of performing cryptographic operations on a plurality of message blocks within a processor to generate a message digest.

Claims 2, 4, 6, 7, 9, 11, 12, 14, 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Candelore” [US 8,204,220 B2] in view of “Anderson” et al. [US 2007/0192631 A1] , and further in view of “Crispin” et al. [US 7,925,891 B2].

Regarding Claim 2 [+ claims 9 and 16]. Candelore disclose A method comprising:
receiving a plurality of values associated with generating a key [see FIGS.3—8, where Candelore disclose receiving CA, CAV, Key values as values for generating key]; receiving a sequence of operations associated with generating the key using the received plurality of values [see FIGS.3—8, where Candelore disclose receiving HASH FUNCTIONS & AES (with EXOR) as sequence of operations with generating the key];

Candelore does not, but, Anderson, disclose determining, by a processing device, whether the received sequence of operations corresponds to an authorized sequence of operations associated with generating the key; and in response to determining that the received sequence of operations corresponds to the authorized sequence of operations, providing the key based on the received sequence of operations and the plurality of values [see FIG.5, where Anderson comparing hashed with stored key value (par.0023, 0024, 0026)]. 
Therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Anderson into the system of Candelore for the benefit of generating an encryption, and decryption key from selected bits of program code within the storage device; for controlling access and applying the encryption/decryption key to encrypt and decrypt data.

Candelore in view of Anderson do not expressly disclose; however, Crispin, analogues art, disclose determining that sequence of operations were performed in specified order [see FIG.6, where Crispin disclose determining performing micro sequence of operations in specified order: col.18, line 20 through col.19, line 10]; 
Therefore the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the system of Candelore in view of Anderson with the specified order operation of Crispin for the benefit of performing cryptographic operations on a plurality of message blocks within a processor to generate a message digest.

claims 4 and 11.     The method/system, wherein the order of operations is used to generate the key [see FIGS.4A—8, where Waisbard disclose receiving ROOT/X0 and Y0 as values for generating key] [see FIGS.3—8, where Candelore disclose receiving CA, CAV, Key values as values for generating key].

Waisbard in view of Furukawa (Candelore in view of Anderson), further in view of Crispin further disclose claims 6, 12 and 18.     The method/system/medium, further comprising: in response to determining that the received sequence of operations does not correspond to the authorized sequence of operations, refraining from providing the key based on the received sequence of operations and the plurality of values [see FIGS.5—8, where Waisbard disclose f3 for determining z2,z3,…].

Waisbard in view of Furukawa (Candelore in view of Anderson), further in view of Crispin further disclose claims 7, 14 and 20.     The method/system/medium, further comprising: decrypting data with the provided key in response to determining that the received sequence of operations corresponds to the authorized sequence of operations [Waisbard and Candelore disclose decrypting data with key]. The motivation to combine is the same as that of claim 1 above.

Allowable Subject Matter
Claims 3, 5, 8, 10, 13, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. /* The statement of reasons for the indication of allowable subject matter can be found in previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMARE F TABOR/Primary Examiner, Art Unit 2434